 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10
     AMERICAN HOME ASSURANCE
11   COMPANY,                                               Case No.: 2:19-cv-00056-MMD-NJK
12          Plaintiff(s),                                                    Order
13   v.
14   QUEENSRIDGE TOWERS, LLC, et al.,
15          Defendant(s).
16         This case was recently transferred to this District, and it appears to be related to other cases
17 already pending here. See Docket No. 117 (transferring case under the first-filed rule in light of
18 Case No. 2:18-cv-00791-JCM-VCF). If the cases are indeed related, counsel shall comply with
19 the procedures outlined in Local Rule 42-1(a) by March 4, 2019.
20         IT IS SO ORDERED.
21         Dated: January 10, 2019
22                                                                 ______________________________
                                                                   Nancy J. Koppe
23                                                                 United States Magistrate Judge
24
25
26
27
28

                                                      1
